148 F.2d 527 (1945)
Frank J. LORENZ, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9871.
Circuit Court of Appeals, Sixth Circuit.
April 13, 1945.
Marion A. Ross, of Columbus, Ohio, for petitioner.
*528 Samuel O. Clark, Jr., J. P. Wenchel, Sewall Key, Helen R. Carloss, and John F. Costelloe, all of Washington, D. C., for respondent.
Before ALLEN, HAMILTON, and MARTIN, Circuit Judges.
PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel.
On consideration whereof, the decision of the Tax Court of the United States, 3 T.C. 746, is affirmed, for the reasons stated in the opinion of the Tax Court. Dobson v. Commissioner, 320 U.S. 489, 64 S. Ct. 239, 88 L. Ed. 248.